OFFICE OF THE ATTORNEY           GENERAL       OF TEXAS
                           AUSTIN




                          dealor     vhen    the plaa8 of
                         bWh  d8ti8r       18 ltithh     thrst
                        88s Of ISi& C.hUl'CCtl,DUbl.iO
                        0 horpital, th8 DBalllFOWllt8
                         fU?C'~8~t~  liar8    Ot     the 8trO.t
                   01    .rront    door to front
                                         door
                ct line acroa8 intersectllonvhere
.    thsy oacur.’
          '19 it 9OUr      Opinion    that   ths   COlUBhII~OA8ra’   COUPt
of any county haa th8 o~~atltutloaal povsr to invoke the
restrictiona (iaprovided for in the above-quoted section
of the T8XW   LiqUOl'   COAtI’      Act?”
                                                .



BOA. B8tt Ford     - -58        2



           Thlr asatlon of th8 mxa8 Liquor Coatrol Act, vhich
i8 APtlO    666-2fhC, V8FllOn'B &,AOtat8d  %X,38 p8Ml   Code, in-
VOlV88 th8 qU88tiOa Of the pOV8P Of the X.egiab3tura to dale-
Wt8 to 8A9 p8raon or aaaocl8tlon of psmona tlu        authority
t0 -8,    modif Or sU8pMd th8 hV8.        Art1018 1, 88~. 28, and
httiCl8  11, !!OXa8 COil8titUtiOll.

          W8 hW8    hor8totor8 ti8d in our oplnlon 80. C-4657
that tb8 8bov8 quot8d 88ation o? th8 Liquor Control Act la
vaLld insot8r 88 it d818g8t88 aUthOrlty    to %x8 gotomlng
8uthorltl88 of an9 olty or tom.*      Ths qU8BtlOA pmBaAt8d h8r8
18 vhsther or not 1lk8 ruthorlty may b8 d818g8t8d to the
COaiml8alow~8' COIli-ta.

          ~~COIPIPi8B~oWta  CORFt8 8t8 telltedby th8 Coo&l-
tution vltl~jwllal6l povet (Art. V., 880. 1, T8x. COArt.),
but they ~8 alrio authotlmd      to exemlae auoh power8 md jurh-
diction Wet &.ll oowty     bu8in.88 88 18 OOni8rl'8dby th8 Con-
atltutlon and the lava of the Stat8 (Art. JF, SW. 18, Tex.
COllBt.) a8 V811 a8 t0 POrfOFlBC8rtaiA pIWe     8ddAiBtratiV8
tRACtiOA8. Art. VIII, a80.~18 and Art. Ix, 380. I, mx. conat.
            countlea       62,000 population are nov authorized
                         over
tO 8dOpt WUAtJ     ROW  i0d8 C&t8r8   (Art. A, 980. 3, 'hr.
canat.,    Ammdwnt   adoptbd 1933) vh%ch give th8a great8r povera
over    oowty oifaln.    Citlae OV8t !jOOO~RUhtiOIi  h6YS had
th8 right‘to adopt Homa Llul8 Ch8tt8ra BiAOe 1912. Art. XX,
S80. 5, POX. COAat.     Countlaa 8nd town8 having a papulatlon of
5000 or 18~6 may be dartered &lOAe b9 gaened~hv        (Art. II,
See. 4, T8X. COnat.) end ihaOf+r a8 the qWBtiOA     hOm Involved
$8 COAO8tA8d v8 888 no dlff8r8nC8    b8tV8eA thB COnBtltUtiOA81
paver of th8 L8glalstur8 to dO18g8t8 authorlty to th8 govern-
ing 8uthotlti88 of such oltl88 and the pOVer t0 deIegat8 au-
thotity    t0 COWiS8iOWr@'   CORFt8.

           A&C18    M, S8ctian 5 of the CoA8tltutlOA 88 adopted
in 1876 provided thet "oltl88 having        th8A tell thouaand
                                       Q'OlV'
lllhabltfiRt8 as9 have th8iF ch8rtera granted or amended by
5p8Oiid   Act   OS tile L8&lBh+t8.   . . .*   Thla   PrOViIIlOA a5 hare-
toPore pointed out v8a superaeded by the RorimRule Amendment in
1912.  HOVBVCW, prior to the 8dOptiOA OS the Homo Rule AmUPaAdwAt
the govarnlng bodies OS a number of cLtles ti 'ilexaa
                                                    were au-
thorized by fjpecfalAct OS the Legialatura to prohlblt the
keeping and sale of liquor within certain delined areas of the
city involved or in areaa that might be deilned by the governing
IfOA. Eart        Ford - page 3



AUthOriti88       OS th8 pArGicU.lAF city. ProaecatloA8 UAder them
~pecialAct8        and undas CXty Ordlnoucea pAstaed PurawAt there-
to VOPB      upheld end the veilldltyOS such statute8   vwa aua-
talned. ES pntto Leol~e, 46 Tex. Cr. It.372, 81 S. Y. 1200;
lVmonalk V. st8t8, WX. Cr. &?P.. 100 3. v. 374, 8X Q8Ft8
Icing,28~. Cr. UPa, 107 9. Y. %9j.HOAdOr8M   0, City Of
WlvestoA, 102 Tax. 163, 114 8. u* 10d.  IA lm PArtA KlA&,
eit8d SbOV8, th. WXIt8ntiOB V8B E8d8 tht    ?.f th8 L8gl8lAtUl'C
~oaasaa8d   the power to prohibit th8 8&8 of intOXio8tiPg
liquora   vlthla the t8rritoty pmaalrlb8d by It, this paver
could not be delegated by the Leglaf&ture   to the Coaniaalonera
Of th8 City 0s Ft. WOtth. ’ The Court of CrirLoal   APp88lB   ln
ovetruling         this oont8ntlon arldr
             “It Ima di8binOtlp                h8ld     by thl8    GOUtt iA th8
        a&SO8 Of 8X IWt*,I.#Vbi8, 46 TICX. Ct. ft.364, 81
        3. W. 1207, and Oaronalk v. State, 100 S.W. 374,
        that th8 rtxing of BtioOn -to    la a ml?e XwgUbtloA
        of th8 llquir mfrie,   and not ln an9 88na8 a pro-
        hlblt%OA fhereoP, and that such U&to,    a8 a regu-
        lation, Am  1AvSul and simald b8 upheld.   m   Legl8-
        laturs of thio state ie authorlaed to emgavsr alty
        counolla by rpsol8.2 charter to pre8crlba the bounda-
        ries snd lialta Within which i&8 aaL6 Of llpwt 8hall
        be prohibited by lav, and auoh local authorltlea may
        &Sin8 8nd limit tb arm vlthiq vhlah AlOB such ,~,LL~:;
        sale may be lwl'ul. 5%~ V88 dlatlnctly ti8d       1A
        the cam  of CObBA 0. Rice, 1.01~  9. u. 1053, by the
        court of Cl+11 Appeals oS the Filth SuQtew J-udiaie.l
        Dirtriot, in vhlch CAB(B8mlt at error V&I mf'ured
        by our 3u3remB Court.  thin la in acoofi vlth and is
        veil auatalned by the authoritlsa.     1 Abbott on
        j&nlclpal Corporatlona, Sea. 130; PaoQlo V. Cmgl8P.
        138 111. 401, 28 Rawle 8. 8121 WYO~ or vtiverdr     t. she-
        tuck, 19 Cola. 193, 34 P&o. 947, 41An. Qt. RoQ. 208."
                  por   other    eAae1       in vhlch    the valldlty     OS statute8   pro-
hibiting the esle OS lntoxicatlng llquore vithin stated diBtaAce
of chum&on, eohoolaj'eto. have been upimld, see: Alexander
v. Orave8, 178 #188. 583, 173 30. 417; state v. Snov, 117 N.C.
774, 23 2. E. 3Z?j State ex. reA. Cuzumi~s v. Styler, 121 Ala.
:a, 25 SO. 1dlCjraoyd v. arpAt, 3s Ark. o9,,.37Am. R-P. 3;
People       v.   Kaelber,      253 Ill. 552.   97 N.   E.   1~6.

                  Ae to the resaonoblsneas C# the ordlnancea OS the
mm.     Ret-t Ford-   Page 4


CoQal6eionere’   court or the order8 of the county Judge in
csrrylng out the liquor regulatlone,
                             ---          .~aee~ State v. Durein,
70 Kan. 1, 78 P. 152, 15 L. r?. A. (Y. 9.1 9W -d         nnno-
tation   in 15 L. R. A.  (lZ.3   .g* y;**TtLM:     i6g;  TV.,-
Eaeterling   (BUBB.) 184 so.
tatlon   in 119 A.L.R.  p. 643, ei seq.

          Another queetlcm involved    in the preeent inquiry
la vhether or not there 1s eomethlng peaaliar     about the organ;-
r&tion OS 8 Bounty ~eeiceiere’      ‘3ourt 88 VOuld prevent it
from exeralelngthe authority delegated to It by Section 25(a),
Article I OS the Texee LiQuOr Control Act.      It is to be noted
that each of the out-of-etate     cases alted above upheld the
valldlty   of etatutee fix-     the llmlte or euthorieing   the
fIxa     ol 1Ute    of -tell  liquor eetebllehmente    la e?untLee.
            The  recent caee or Vendenburgh County v. Sender8
(md.)    30 It. R. (2d) 713, 131 A.L.R. 1048, uphoLd      tb velldlty
o? a eonlng otilnance      paeeed by a aountp coml~~lonere~      court.
our Supreme Court in SteMleAd v. Steto, &3 Tex. 317, 18 S.W.
577, upheld the validity      of en ect giving the oounty aom-
mlesloners’ caurt of any oounty power to ebolieh the.office           of
County Suprelntendent orpublie znetruotion.         In view of
Article   ~JI, Seotlon 20, Texae Codetlttatlon,     authorleiug   10081
option aontzol of liquor cm a county baels, YB are unable to
say t&t the regulation       or the .eele of liquor vithln prescribed
Unite Vlthin e oounty ie not “county buelneae” vithin the
me6nlng or Artlole     Y, Section 18 ol the Texaa Conetltutlon.
11 Tex. JUP. p. $6,      !i66, 8.0. ;$8. IhiB 18 Be~Otiy        trtre
sinas the Legieleture      by peeelng Section 25(e) of the Liquor
Control   Aat ha8 in effeot     raid that the ~regulotlon of liquor
eeteblishmente    vlthin 300 feet of any church, public echo01
OF public hoepltel is county bualneae. a8 vell ae city busi-
nlJee,
            The contention that loa& option elections       provided
for l.n -ation   20(b), Artlole XVI a? the Conatitutlon       conetl-
tue the exoluelve method for determining     prohlbitlon    in a per-
tlculor   area ie eneversd by pointing out that Section 20(h),
Article   XVI of the ConBtltUtiOn give8 the Legislature       *the
jmver to regulate the manufacture5 sale, goneeseion and trnns-
portatlon   of tntoxicatlng  llquorl nnd that “the ftxing of
s&loon llzzltsie a Iwit) regulation    OS the llqwr    tmfflc,     and
not In any sense a prohlt+tlon    choreof.”   zx parte King, 107
3. v.    549.
lion. Bsrt Ford - Peg0 5


           It 1s our opinion that the aot Is valid under
the authorltiee   above cited li it la conetrued as authorl-
ring aomleeloaese~     uourte to fnvok;o its provl8lon8,  but
not re~ulr&q    them to do eo.   Hovove~, lf it should be
aaneidemd that    such l conetmatfon    vould render  lt in-
valid,  ve am of the oplnlon that in order to awlsold its
vellditf   the vord   ‘my”   88 used la    raid   eeotton   vould   be
8~et8ued    es meuLLng    shall', thus meklng erld SBatloa
25(e) maMatow      lnetead of pormieelve.    39 Tex. Jur. 36
380. 15; 39 TN. Jur. 207, SIN. 111s 9 Tex. Jur, k%,
sec. 63; Retlone     Surety corgoratlon   v. Udd,  131 Tsx.
295, 115 9. Ii. (2d 600, 6021 County Comlerionere        ye.
selth,   22 GOlO. 531 , 45 P. 39, 33 L. R. A. 465.


                                          Youiw very    truly
                                ArnI(IIEIoBIIERAL#TRxAs